Case 2:20-cv-03422-DSF-KES Document 26 Filed 12/01/20 Page 1 of 2 Page ID #:357



  1
  2
                                                                     O
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    EDGAR SANTANA,                              Case No. 2:20-cv-03422 DSF (KES)
 12                Petitioner,
 13          v.                                   ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED
 14    KELLY SANTORO, Warden,1                     STATES MAGISTRATE JUDGE
 15                Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
 19   records on file herein, along with the Report and Recommendation of United States
 20   Magistrate Judge. No objections to the Report and Recommendation were filed,
 21   and the deadline for filing such objections has passed. The Court accepts the
 22   report, findings, and recommendations of the Magistrate Judge.
 23
 24         1
              Petitioner named Sheriff Alex Villanueva as Respondent. (Dkt. 1.) Pursuant
 25   to Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
      Courts, “the petition must name as respondent the state officer who has custody.”
 26   Petitioner is currently incarcerated at North Kern State Prison in Delano, California.
 27   (Dkt. 20 at 8.) The Court substitutes Kelly Santoro, Warden of North Kern State
      Prison, as the proper Respondent. Fed. R. Civ. P. 25(d).
 28
Case 2:20-cv-03422-DSF-KES Document 26 Filed 12/01/20 Page 2 of 2 Page ID #:358



  1         IT IS THEREFORE ORDERED that:
  2         (1) Respondent’s motion to dismiss the Petition (Dkt. 16) is granted;
  3         (2) Petitioner’s motion for stay and abeyance (Dkt. 20) is denied; and
  4         (3) Judgment be entered dismissing the Petition and dismissing this action
  5   without prejudice.
  6
  7    DATED: December 1, 2020
  8                                         Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
